SALE AGREEMENT ASSIGNMENT

This Sale Agreement Assignment (“Assignment”) is made as of December 21, 2007 by
and between Triple Net Properties, LLC, a Virginia limited liability company
(“Assignor”), and G&E Apartment REIT The Myrtles at Old Towne, LLC, a Delaware
limited liability company (“Assignee”), and is made with respect to the Sale
Agreement by and between Assignor and The Myrtles at Olde Towne, L.L.C., a
Delaware limited liability company (“Seller”) dated December 10, 2007 (“PSA”).
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

Assignor hereby assigns to Assignee all of Assignor’s right, title and interest
in and to the PSA, the escrow created pursuant to the PSA, any Deposits (as
defined in the PSA) in such escrow or held by Seller, and all other rights and
assets appurtenant to any of the foregoing (“Assets”).

Assignee hereby accepts the Assets and assumes all of Assignor’s obligations
under the PSA, whether arising before or after the date of this Assignment.
Assignor acknowledges that it is not released from any PSA obligations, whether
arising before or after the date of this Assignment, as a result of such
assignment.

Upon deliver hereto to Seller, Buyer’s address per PSA Section 12 is hereby
unchanged.

In witness whereof, the undersigned have executed this Assignment as of the
above date.



      Assignor: Triple Net Properties, L.L.C. a Virginia limited liability
company

By:/s/ Francene LaPoint
Title: CFO




      Assignee: G&E Apartment REIT The Myrtles at Olde Towne, LLC, a Delaware
limited         liability company

By: /s/ Shannon K S Johnson

Shannon K S Johnson,
Authorized Signatory

